Citation Nr: 0837239	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-10 170	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to a rating higher than 20 percent for bilateral 
hearing loss before February 3, 2007, and a rating higher 
than 40 percent from February 3, 2007.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S. B. 


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1964 to February 1966.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in a rating decision in March 2007, the RO 
increased the rating to 40 percent effective February 3, 
2007.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDINGS OF FACT

1. Before February 3, 2007, bilateral hearing loss was 
manifested by an auditory acuity level of no more than VI in 
the right ear and an auditory acuity level of no more than VI 
in the left ear.   

2. From February 3, 2007, bilateral hearing loss is 
manifested by an auditory acuity level of no more than VI in 
the right ear and an auditory acuity level of no more than 
VIII in the left ear.  


CONCLUSIONS OF LAW

1. Before February 3, 2007, the schedular criteria for a 
rating higher than 20 percent for bilateral hearing loss had 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002): 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2007).  


2. From February 3, 2007, the schedular criteria for a rating 
higher than 40 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002): 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim for increase, the RO provided the veteran with 
post-adjudication, VCAA notice by letters, dated in October 
2006 and in May 2008.  The notice included the type of 
evidence needed to substantiate the claim, namely, evidence 
indicating an increase in severity and the effect that 
worsening has on the claimant's employment and daily life.  

Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable for the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim for service connection); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The timing error was cured by substantial content-complying 
VCAA notice and subsequent readjudication as evidenced by 
statement of the case, dated in March 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

To the extent, the notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result, which was not followed 
by a readjudication, at this stage of the appeal, when the 
veteran already has notice of the rating criteria, a 
reasonable person could be expected to understand from the 
notice what the criteria were for rating the disability and 
further notice of the exact same information would not aid in 
substantiating the claim, for this reason the timing error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 888-90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The VA has obtained VA records and 
afforded the veteran VA examinations and a hearing on appeal.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The record contains VA audiological testing in June 2006 and 
in February 2007. 

On audiological testing in June 2006, the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz were 65, 65, 60 70, respectively, in the right 
ear with an average decibel loss of 65; and 65, 65, 60, 70, 
respectively, with an average decibel loss of 65 in the left 
ear.  The speech discrimination scores were 76 percent in the 
right ear and 62 percent in the left ear. 

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are all more 
than 55 decibels in each ear, an exceptional pattern of 
hearing impairment is shown under 38 C.F.R. § 4.86 for each 
ear. Accordingly Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).

Applying the results to TABLE VI, for the right ear the 
average puretone decibel loss of 65 is in the range of 
between 58 and 65 average puretone decibel loss, and the 
speech discrimination score of 76 is in the range of between 
76 and 82 percent, which yields a numerical designation of 
IV.  For the left ear, the average puretone decibel loss of 
65 is in the range of between 58 and 65 average puretone 
decibel loss, and the speech discrimination score of 62 
percent is in the range of between 60 and 66 percent, which 
yields a numerical designation of VI.

Applying the results of TABLE VI, the numeral designations of 
IV for the right ear and VI for the left ear, to TABLE VII 
yields a disability rating of 20 percent under Diagnostic 
Code 6100.

Applying the results to TABLE VIa, the average puretone 
decibel loss for each ear was 65, which is in the range 
between 63 and 69 average puretone decibel loss, which yields 
a numerical designation of V for each ear. 

Applying the results of TABLE VIa, the numeral designations 
of VI for the right ear and V for the left ear, to TABLE VII 
yields a disability rating of 20 percent under Diagnostic 
Code 6100.

As the results are the same under either Table VI or Table 
VIa, there is no basis for a rating higher than 20 percent 
based on the findings of the VA audiology testing in June 
2006 under either 38 C.F.R. § 4.85 or § 4.86(a). 

On audiological testing in February 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz were 65, 75, 70, 75, respectively, 
in the right ear with an average decibel loss of 71 and 65, 
65, 60, 70, respectively, in the left ear with an average 
decibel loss of 75.  The speech discrimination scores were 68 
percent in the right ear and 58 percent in the left ear. 

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are all more 
than 55 decibels in each ear, an exceptional pattern of 
hearing impairment is shown under 38 C.F.R. § 4.86 for each 
ear. Accordingly Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).
 
Applying the results to TABLE VI, for the right ear the 
average puretone decibel loss of 71 is in the range of 
between 66 and 73 average puretone decibel loss, and the 
speech discrimination score of 68 is in the range of between 
68 and 74 percent, which yields a numerical designation of 
VI.  For the left ear, the average puretone decibel loss of 
75 is in the range of between 74 and 81 average puretone 
decibel loss, and the speech discrimination score of 58 
percent is in the range of between 52 and 58 percent, which 
yields a numerical designation of VIII.

Applying the results of TABLE VI, the numeral designations of 
VI for the right ear and VII for the left ear, to TABLE VII 
yields a disability rating of 40 percent under Diagnostic 
Code 6100.



Applying the results to TABLE VIa, the average puretone 
decibel loss for the right ear was 71, which is in the range 
between 70 and 76  average puretone decibel loss, which 
yields a numerical designation of VI.  The average puretone 
decibel loss for the left ear was 75, which is in the range 
between 70 and 76 average puretone decibel loss, which yields 
a numerical designation of VI. 

Applying the results of TABLE VIa, the numeral designations 
of VI for the right ear and VI for the left ear, to TABLE VII 
yields a disability rating of 30 percent under Diagnostic 
Code 6100.

As a higher rating, 40 percent, is obtainable under Table VI, 
there is no basis for a rating higher than 40 percent based 
on the findings of the VA audiology testing in February 2007 
under 38 C.F.R. § 4.85 or 4.86(a).

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 20 percent for bilateral hearing loss 
before February 3, 2007, and a rating higher than 40 percent 
from February 3, 2007, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


